EXHIBIT 10.12

2016 RESTRICTED STOCK UNITS

GRANT AGREEMENT

To: <insert first name, middle initial and last name of recipient>

By accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the 2010 Long-Term Incentive Plan of BWX Technologies, Inc. (as amended and
restated to date, the “Plan”), and this 2016 Restricted Stock Units Grant
Agreement, which is included in the online acceptance process. A copy of the
Plan and the Prospectus relating to the stock issued under the Plan can be found
at http://equityawardcenter.schwab.com under the “At a Glance/My Company Info”
tab in your Schwab account. The Plan and Prospectus are incorporated by
reference and made a part of the terms and conditions of your award. If you
would like to receive a copy of either the Plan or Prospectus, please contact
Kathy Peres at                      or                     .

********************************************************************************

Effective February 29, 2016 (the “Date of Grant”), the Compensation Committee of
the Board of Directors (the “Committee”) of BWX Technologies, Inc. (“BWXT”)
awarded you a grant of restricted stock units (“RSUs”) under the 2010 Long-Term
Incentive Plan of BWXT, as amended and restated July 1, 2015 (the “Plan”). The
provisions of the Plan are incorporated herein by reference.

Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BWXT” as used in this Agreement with reference to employment shall include
subsidiaries of BWXT (including unconsolidated joint ventures). Whenever the
words “you” or “your” are used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Agreement may be transferred by will or by the laws of descent and distribution,
it shall be deemed to include such person.

Restricted Stock Units

1.         RSU Award. You have been awarded <shares_awarded>. Each RSU
represents a right to receive one share of BWXT common stock on the Vesting
Date, as set forth in Section 2 of this Agreement (the “Vesting Requirements”
provision).

2.         Vesting Requirements. Subject to Section 3 of this Agreement (the
“Forfeiture of RSUs” provision), RSUs do not provide you with any rights or
interest therein until they become vested under one or more of the following
circumstances (each such circumstance, a “Vesting Date”):

 

  •   in one-third (1/3) increments on March 1, 2017, March 1, 2018 and March 1,
2019, provided you are still employed on each date;



--------------------------------------------------------------------------------

  •   25% of the then-remaining outstanding RSUs on the date your employment
with BWXT terminates if your employment is involuntarily terminated by reason of
a Reduction in Force (as defined below) on or after March 1, 2017 and prior to
March 1, 2018;

 

  •   50% of the then-remaining outstanding RSUs on the date your employment
with BWXT terminates if your employment is involuntarily terminated by reason of
a Reduction in Force on or after March 1, 2018 and prior to March 1, 2019;

 

  •   100% of the then-remaining outstanding RSUs on the earliest to occur prior
to March 1, 2019: (a) the date of termination of your employment from BWXT due
to death, (b) your Disability (as defined in the Plan) or (c) the date a Change
in Control (as defined in the Plan) is consummated; and

 

  •   the Committee may provide for additional vesting under other
circumstances, in its sole discretion.

For purposes of this Agreement, the term “Reduction in Force” means a
termination of employment under circumstances that would result in the payment
of benefits under the BWX Technologies Employee Severance Plan or a successor
plan (as may be amended) whether or not you are a participant in such plan.

3.         Forfeiture of RSUs. RSUs which are not or do not become vested upon
your termination of employment shall, coincident therewith, terminate and be of
no force or effect.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of BWXT, as determined in the sole
judgment of the Committee, then all RSUs and all rights or benefits awarded to
you under this grant of RSUs are forfeited, terminated and withdrawn immediately
upon such conviction or notice of such determination. The Committee shall have
the right to suspend any and all rights or benefits awarded to you hereunder
pending its investigation and final determination with regard to such matters.
The forfeiture provisions of this paragraph are in addition to the provisions
under the heading “Clawback Provisions” below.

4.         Settlement of RSUs. If you have not made a permitted deferral
election, RSUs shall be settled in shares of BWXT common stock, which shares
shall be distributed as soon as administratively practicable after the
Settlement Date, but in no event later than March 15 following the end of the
calendar year in which the Settlement Date occurs. If you have made a permitted
deferral election, shares shall be distributed on the Settlement Date. For
purposes of this Agreement, “Settlement Date” means either: (a) the applicable
Vesting Date or, in the event you made a permitted deferral election pursuant to
the Plan with respect to this grant, (b) the date(s) of the applicable
distribution event in accordance with such deferral election.

5.         Dividend, Voting Rights and Other Rights. You shall have no rights of
ownership in the shares of BWXT common stock underlying the RSUs and shall have
no right to vote such

 

- 2 -



--------------------------------------------------------------------------------

shares until the date on which the shares are transferred to you pursuant
hereto. To the extent that cash dividends are otherwise paid with respect to
shares of BWXT common stock, dividend equivalents will be credited with respect
to the shares underlying the RSUs and shall vest at the same time as the related
RSUs vest. Vested dividend equivalents shall be paid contingent upon the vesting
of the related RSUs and paid at the same time the underlying shares are
transferred to you with no earnings accruing thereon. Dividend equivalents
credited with respect to RSUs that do not vest shall be forfeited at the same
time the related RSUs are forfeited.

Taxes

6.         Liability for Tax-Related Items. Regardless of any action BWXT or
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, or other tax-related withholding (“Tax-Related
Items”), you acknowledge and agree that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
BWXT and/or the Employer (i) make no representations nor undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of this
grant of RSUs, including the grant and vesting of RSUs, subsequent delivery of
Shares or the subsequent sale of any Shares acquired pursuant to such RSUs and
receipt of any dividend equivalent payments (if any) and (ii) do not commit to
structure the terms or any aspect of this grant of RSUs to reduce or eliminate
your liability for Tax-Related Items. Prior to the taxable or tax withholding
event, as applicable, you shall pay, or make adequate arrangements satisfactory
to BWXT or to the Employer to satisfy all Tax-Related Items. In this regard, you
authorize BWXT or Employer to withhold all applicable Tax-Related Items legally
payable by you by (1) withholding a number of Shares otherwise deliverable equal
to the minimum statutory withholding amount, which shall be the default method
of withholding absent other agreement which is acceptable to the Committee; (2)
withholding from your wages or other cash compensation paid by BWXT and/or
Employer; and/or (3) withholding from proceeds of the sale of Shares acquired
upon settlement of the RSUs, either through a voluntary sale or through a sale
arranged by BWXT (on your behalf pursuant to this authorization), to the extent
permitted by the Committee. If the obligation for Tax-Related Items is satisfied
by withholding a number of Shares as described herein, you understand that you
will be deemed to have been issued the full number of Shares subject to the
settled RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of the settlement of
the RSUs.

Transferability

7.         Non-Transferability. RSUs granted hereunder are non-transferable
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.

Clawback Provisions

8.         Recovery of RSUs. In the event that BWXT is required to prepare an
accounting restatement due to the material noncompliance of BWXT with any
financial reporting requirement under the U.S. federal securities laws as a
result of fraud (a “Restatement”) and the

 

- 3 -



--------------------------------------------------------------------------------

Board reasonably determines that you knowingly engaged in the fraud, BWXT will
have the right to recover the RSUs granted during the three-year period
preceding the date on which the Board or BWXT, as applicable, determines it is
required to prepare the Restatement (the “Three-Year Period”), or vested in
whole or in part during the Three-Year Period, to the extent of any excess of
what would have been granted to or would have vested for you under the
Restatement.

9.         Recovery Process. In the event a Restatement is required, the Board,
based upon a recommendation by the Committee, will (a) review the RSUs either
granted or vested in whole or in part during the Three-Year Period and (b) in
accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such RSUs in excess of what
would have been granted to or would have vested for you under the Restatement
(but in no event more than the total amount of such RSUs), as such excess amount
is reasonably determined by the Board in its sole discretion, in compliance with
Section 409A of the Code. There shall be no duplication of recovery under
Article 19 of the Plan and any of 15 U.S.C. Section 7243 (Section 304 of The
Sarbanes-Oxley Act of 2002) and Section 10D of the Exchange Act. The clawback
provisions of this Agreement are in addition to the forfeiture provisions
contained in Section 3 of this Agreement (under the heading “Forfeiture of
RSUs”). Notwithstanding anything in this Agreement to the contrary, you
acknowledge and agree that this Agreement and the award described herein (and
any settlement thereof) are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act, and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Shares may be traded) (the
“Compensation Recovery Policy”), and that Sections 8 and 9 of this Agreement
shall be deemed superseded by and subject to the terms and conditions of the
Compensation Recovery Policy from and after the effective date thereof.

Other Information

10.       No Guarantee of Continued Service. Neither the action of BWXT in
establishing the Plan, nor any action taken by it, by the Committee or by your
employer, nor any provision of the Plan or this Agreement shall be construed as
conferring upon you the right to be retained in the employ of BWXT.

11.       Country-Specific Special Terms and Conditions. Notwithstanding any
provisions in this Agreement, the RSUs shall also be subject to the special
terms and conditions set forth in Appendix A to this Agreement for your country
of residence. Moreover, if you relocate to one of the countries included on
Appendix A, the special terms and conditions for such country will apply to you,
to the extent BWXT determines that the application of such terms and conditions
are necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Appendix A constitutes part of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

APPENDIX A

COUNTRY-SPECIFIC SPECIAL TERMS AND CONDITIONS

This Appendix A, which is part of the BWXT 2016 Restricted Stock Units Grant
Agreement (the “Agreement”), contains additional terms and conditions of the
Agreement that will apply to you if you reside in one of the countries listed
below. It also includes information about certain other issues of which you
should be aware with respect to your participation in the Plan. Such information
is based on securities, exchange control, and other laws in effect in the
respective countries as of February 2016. Capitalized terms used but not defined
herein shall have the same meanings assigned to them in the Plan and/or the
Agreement. By accepting the RSUs, you agree to be bound by the terms and
conditions contained in the paragraphs below in addition to the terms of the
Plan, the Agreement, and the terms of any other document that may apply to you
and your RSUs.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and BWXT is not in a position to assure you
of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the RSUs were
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.

COUNTRIES COVERED BY THIS APPENDIX A:

Canada.

 

 

CANADA

Terms and Conditions

 

1. Nature of Grant. In accepting the grant of RSUs, you acknowledge that:

 

  •   the Plan is established voluntarily by BWXT, is discretionary in nature
and may be modified, amended, suspended or terminated by BWXT at any time;

 

  •   the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

 

  •   all decisions with respect to future RSUs grants, if any, will be at the
sole discretion of BWXT;

 

  •   you are voluntarily participating in the Plan;

 

- 5 -



--------------------------------------------------------------------------------

  •   the RSUs and the shares of common stock subject to the RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to BWXT or the Employer, and which is outside the
scope of your employment contract, if any;

 

  •   the RSUs and the shares of common stock subject to the RSUs are not
intended to replace any pension rights or compensation;

 

  •   the RSUs and the shares of common stock subject to the RSUs are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
BWXT, the Employer, or any;

 

  •   the RSUs and your participation in the Plan will not be interpreted to
form an employment contract or relationship with BWXT or any Subsidiary;

 

  •   the future value of the underlying shares of common stock is unknown and
cannot be predicted with certainty;

 

  •   in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of your service with BWXT or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and you irrevocably release
BWXT and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, you shall be deemed irrevocably to have waive any entitlement to
pursue such claim;

 

  •   in the event of termination of your service with BWXT (whether or not in
breach of local labor laws), your right to vest in the RSUs under the Plan, if
any, will terminate effective as of the date that you are no longer actively
providing services and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); the Board/Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the RSUs; notwithstanding the foregoing, if your
service terminates due to certain termination events as described in this
Agreement, the RSUs will be fully vested; and

 

  •   the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

2.         Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this

 

- 6 -



--------------------------------------------------------------------------------

Agreement and any other award materials by and among, as applicable, the
Employer, BWXT, and its Subsidiaries for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that BWXT and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of common stock or directorships held
in BWXT, details of all awards or any other entitlement to shares of common
stock granted, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

You understand that Data will be transferred to any third parties assisting BWXT
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize BWXT and any other possible recipients which may
assist BWXT (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

3.         Settlement of RSUs. Section 4 of the Agreement (the “Settlement of
RSUs” provision) is amended in its entirety to read as follows:

“Settlement of RSUs. RSUs shall be settled in shares of BWXT common stock, which
shares shall be distributed as soon as administratively practicable after the
Settlement Date, but in no event later than March 15 following the end of the
calendar year in which the Settlement Date occurs or, if earlier, at the latest
by December 31 of the third year following the end of the year in which the Date
of Grant occurred. For purposes of this Agreement, “Settlement Date” means the
applicable Vesting Date.”

 

4. Language Consent. The following provision will apply to residents of Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

- 7 -



--------------------------------------------------------------------------------

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

5. Dividend Equivalents Settled in Shares or Cash. Unless otherwise determined
by the Committee, any vested dividend equivalents will be settled in cash.

 

6. RSUs Settled in Shares Only. Notwithstanding anything to the contrary in the
Plan and/or this Agreement, any RSUs granted to you shall be paid in shares of
BWXT common stock only and do not provide any right to receive a cash payment.

 

7. Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, you are prohibited from surrendering
shares that you already own or from attesting to the ownership of shares to pay
any tax withholding in connection with RSUs granted to you.

Notifications

 

1. Additional Restrictions on Resale. In addition to the restrictions on resale
and transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. You are encouraged to seek legal advice prior to any resale of
such securities. In general, participants resident in Canada may resell their
securities in transactions carried out on exchanges outside of Canada.

 

2. Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares,
options, restricted stock units, and performance-based restricted stock units)
exceeds Cdn.$100,000. You should consult your own tax advisor regarding this
reporting requirement.

 

- 8 -